UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 14, 2011 BLACKWATER MIDSTREAM CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) 000-51403 (Commission File Number) 26-2590455 (IRS Employer Identification No.) 660 LaBauve Drive Westwego, LA (Address of Principal Executive Offices) (Zip Code) (504) 340-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) On June 20, 2011, Blackwater Midstream Corp. (the “Company”) filed a Current Report on Form 8-K announcing in Section 8.01 of that report that it was in the process of contacting its convertible debt note holders to seek their approval to extend the maturity dates of the Company’s 2009 Convertible Promissory Notes (the “2009 Notes”) and 2010 Convertible Promissory Notes (the “2010 Notes”).A filing error occurred and the proposed extended maturity date was erroneously indicated as October 15, 2014 for both the Company's 2009 Notes and 2010 Notes.This Current Report on Form 8-K/A amends Item 8.01 of the prior report on Form 8-K to provide the correct proposed maturity dates for the Company's 2009 Notes and 2010 Notes.All other items reported on the prior June 20, 2011 Current Report on Form 8-K remain unchanged. Item 8.01 Other Events The Company and its Board of Directors believe it is in the best interest of the Company to seek an extension of the maturity date of the Company’s 2009 Notesand 2010 Notes.The Company seeks to extend the maturity date to October 15, 2013 for the 2009 Notes and to extend the maturity date to September 30, 2013 for the 2010 Notes.The Company is in the process of contacting all holders of the 2009 Notes and 2010 Notes in an attempt to obtain their approval to extend these maturity dates. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No.
